DETAILED ACTION

Allowable Subject Matter
Claims 1, 3-9, and 11 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record taken alone or in combination fails to teach and/or fairly suggest	update circuitry to modify the data value associated with the given branch instruction as stored in an entry of the prediction register in dependence upon a resolution of whether the branch represented by the given branch instruction is taken or not; and control circuitry configured, responsive to the modification by the update circuitry, to selectively modify the stored data values of a set of one or more additional entries of the prediction register other than the entry storing the data value associated with the given branch instruction, in combination with other recited limitations in claim 1.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest modifying the data value associated with the given branch instruction as stored in an entry of the prediction register in dependence upon a resolution of whether the branch represented by the given branch instruction is taken or not; and in addition, selectively modifying the stored data values of a set of one or more additional entries of the prediction register other than the entry storing the data value associated with the given branch instruction, in combination with other recited limitations in claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425.  The examiner can normally be reached on M-Th 6:30 - 3:00 PM; Fri 7:30 - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Farley Abad/Primary Examiner, Art Unit 2181